DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080197633 A1 to Laskaris et al. in view of EP 1407529 B1 to Gamble et al. 
Regarding claim 1, Laskaris et al. discloses a generator comprising:
an annular armature (Fig. 2: 24) connectable to rotate with a rotating component of a wind turbine [0005]; 
a stationary annular field winding (26) coaxial to the armature and separated by a gap from the armature, wherein the field winding includes superconducting coils [0005]; 
a non-rotating support (Fig. 3: 80) for the field winding, the non-rotating support comprising a torque tube (80), the torque tube comprised of: 
a space frame or strut torque carrying assembly (left end of 80 and right end of 80 shown as 76); and 
wherein the torque tube is connected to a thermal shield casing or a field winding housing [0031].
However, it fails to disclose the torque tube comprised of: a member formed of a composite material; or a member formed of a plurality of segmented sections.
Gamble et al. teaches the torque tube comprised of: a member formed of a composite material [0008]; or a member formed of a plurality of segmented sections (Fig. 4A: 330).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the composite material or segmented sections as disclosed by Gamble et al. to the torque tube disclosed by Laskaris et al.
One would have been motivated to do so for its high strength to thermal conductivity ratio.
Regarding claims 2 and 3, Laskaris et al. and Gamble et al. discloses a generator as described above. 
However, it fails to disclose the limitations from claims 2 and 3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the torque tube comprise a generally cylindrical shaped member or the torque tube comprise a frustoconical shaped member, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
One would have been motivated to do so for improved support. 
Regarding claim 4, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member formed of a composite material, and the composite material is mixtures of or one of: a fiber reinforced plastic; an epoxy fiberglass laminate; a phenolic fiberglass laminate; a phenolic fiberglass with wound filaments; a polyester fiberglass laminate; a polyester fiberglass laminate with wound filaments; a polymide fiberglass laminate; a carbon epoxy; or a fiberglass epoxy laminate (Gamble et al., [0008]).
Regarding claims 5 and 6, Laskaris et al. and Gamble et al. discloses a generator as described above. 
However, it fails to disclose the limitations from claims 5 and 6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the composite material have a hoop oriented fiber pattern with angles oriented at about 65 degrees to about 85 degrees or the composite material have a hoop oriented fiber pattern with angles oriented at about 75 degrees, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to improve the high strength to thermal conductivity ratio.
Regarding claim 7, Laskaris et al. and Gamble et al. discloses a generator as described above including the torque tube comprises the member of a plurality of segmented sections (Gamble et al., Fig. 4A: 330).
However, it fails to disclose the each of the sections is a flat plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the sections be a flat plate, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
One would have been motivated to do so for improved support. 
Regarding claim 8, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member of a plurality of segmented sections, and each of the sections is a arcuate plate (Gamble et al., Fig. 4A: 330).
Regarding claim 9, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member of a plurality of segmented sections (Gamble et al., Fig. 4A: 330), and each of the sections is a strap (Laskaris et al., left end of 80).
Regarding claim 10, Laskaris et al. discloses the torque tube comprises the space frame or strut torque carrying assembly (left end of 80 and right end of 80 shown as 76).
Regarding claim 11, Laskaris et al. discloses a wind turbine comprising:
a tower (Fig. 1: 12); a nacelle (14) mounted on top of the tower; a hub (20) connected to the nacelle and supported by the tower; a plurality of blades (18) connected to the hub; a superconducting generator housed within the nacelle [0014], the superconducting generator comprising:
an annular armature (Fig. 2: 24) connectable to rotate with the hub [0019]; 
a stationary annular field winding (26) coaxial to the armature and separated by a gap from the armature, wherein the field winding includes superconducting coils [0005]; 
a non-rotating support (Fig. 3: 80) for the field winding, the non-rotating support comprising a torque tube (80), the torque tube comprised of: 
a space frame or strut torque carrying assembly (left end of 80 and right end of 80 shown as 76); and 
wherein the torque tube is connected to a thermal shield casing or a field winding housing [0031].
However, it fails to disclose the torque tube comprised of: a member formed of a composite material; or a member formed of a plurality of segmented sections.
Gamble et al. teaches the torque tube comprised of: a member formed of a composite material [0008]; or a member formed of a plurality of segmented sections (Fig. 4A: 330).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the composite material or segmented sections as disclosed by Gamble et al. to the torque tube disclosed by Laskaris et al.
One would have been motivated to do so for its high strength to thermal conductivity ratio.
Regarding claims 12 and 13, Laskaris et al. and Gamble et al. discloses a wind turbine as described above. 
However, it fails to disclose the limitations from claims 12 and 13. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the torque tube comprise a generally cylindrical shaped member or the torque tube comprise a frustoconical shaped member, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
One would have been motivated to do so for improved support. 
Regarding claim 14, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member formed of a composite material, and the composite material is mixtures of or one of: a fiber reinforced plastic; an epoxy fiberglass laminate; a phenolic fiberglass laminate; a phenolic fiberglass with wound filaments; a polyester fiberglass laminate; a polyester fiberglass laminate with wound filaments; a polymide fiberglass laminate; a carbon epoxy; or a fiberglass epoxy laminate (Gamble et al., [0008]).
Regarding claims 15 and 16, Laskaris et al. and Gamble et al. discloses a wind turbine as described above. 
However, it fails to disclose the limitations from claims 15 and 16. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the composite material have a hoop oriented fiber pattern with angles oriented at about 65 degrees to about 85 degrees or the composite material have a hoop oriented fiber pattern with angles oriented at about 75 degrees, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to improve the high strength to thermal conductivity ratio.
Regarding claim 17, Laskaris et al. and Gamble et al. discloses a wind turbine as described above including the torque tube comprises the member of a plurality of segmented sections (Gamble et al., Fig. 4A: 330).
However, it fails to disclose the each of the sections is a flat plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the sections be a flat plate, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
One would have been motivated to do so for improved support. 
Regarding claim 18, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member of a plurality of segmented sections, and each of the sections is a arcuate plate (Gamble et al., Fig. 4A: 330).
Regarding claim 19, the combination of Laskaris et al. and Gamble et al. discloses the torque tube comprises the member of a plurality of segmented sections (Gamble et al., Fig. 4A: 330), and each of the sections is a strap (Laskaris et al., left end of 80).
Regarding claim 20, Laskaris et al. discloses the torque tube comprises the space frame or strut torque carrying assembly (left end of 80 and right end of 80 shown as 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832